                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


In re Flint Water Cases.                     Judith E. Levy
                                             United States District Judge
________________________________/

This Order Relates To:

Alexander, et al. v. City of Flint, et al.
Case No. 16-13421

________________________________/

OPINION AND ORDER DISMISSING CERTAIN DEFENDANTS

     On December 12, 2019, the Court ordered Plaintiffs to show cause

in writing by January 8, 2020 why certain Defendants should not be

dismissed. (ECF No. 158.) Relevant here these Defendants are: Daniel
Wyant,1 Dayne Walling,2 Nick Lyon,3 Edward Kurtz,4 Liane Shekter

Smith,5 Nancy Peeler,6 and Robert Scott.7

      Plaintiffs responded on January 8, 2020, joining the response filed

by Co-liaison Counsel. (Carthan, No. 16-cv-10444, ECF No. 1035.) This

response argued that Shekter Smith should not be dismissed in several

of the individual Flint Water Cases. The Court will decide the issues

raised by Co-Liaison Counsel at a later date. Because Plaintiffs have not

raised arguments as to other Defendants, the following Defendants are

dismissed: Wyant, Walling, Lyon, Kurtz, Peeler, and Scott.

      IT IS SO ORDERED.

Dated: March 30, 2020                        s/Judith E. Levy
Ann Arbor, Michigan                          JUDITH E. LEVY
                                             United States District Judge


      1 Wyant was dismissed as a Defendant in Carthan, 384 F. Supp. at 859 and
again in Walters, 2019 WL 3530874, at *16.
      2 Walling was dismissed as a Defendant in Carthan, 384 F. Supp. at 860 and

again in Walters, 2019 WL 3530874, at *39.
      3 Lyon was dismissed as a Defendant in Walters, 2019 WL 3530874, at *35.

      4 Kurtz was dismissed as a Defendant in Carthan, 384 F. Supp. at 860, and

was not named as a Defendant in Walters, 2019 WL 3530874, at *3 n.5.
      5 Shekter Smith is still a Defendant in Carthan, 384 F. Supp. at 859, but was

dismissed in Walters on statute of limitations grounds. Walters, 2019 WL 3530874, at
*11–*13.
      6 Peeler was dismissed in Carthan, 384 F. Supp. at 858, and was not named as

a Defendant in Walters, 2019 WL 3530874, at *2 n.4.
      7 Scott was not named as a Defendant in Walters, 2019 WL 3530874, at *2 n.4.

                                         2
                   CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 30, 2020.

                                      s/William Barkholz
                                      WILLIAM BARKHOLZ
                                      Case Manager




                                  3
